COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Ronald Eugene Cockrell v. The State of Texas

Appellate case number:     01-17-00914-CR

Trial court case number: 15-DCR-069981

Trial court:               400th District Court of Fort Bend County

        On October 13, 2017, appellant, Ronald Eugene Cockrell, was convicted of the felony
offense of aggravated robbery with a deadly weapon and sentenced to twelve years imprisonment.
Appellant filed a motion to extend the time to file his notice of appeal and subsequently filed the
notice of appeal on November 27, 2017. See TEX. R. APP. P. 26.2.
        The clerk’s record was filed on December 6, 2017, but the reporter’s record has not been
filed. On December 11, 2017, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal informed the Court that appellant had not made
arrangements to pay for the record and this Court’s records indicated that appellant is not appealing
as indigent. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he caused
the reporter’s record to be filed in this Court, made arrangements to pay for the reporter’s record,
or provided proof that he is entitled to proceed without payment of costs by January 10, 2018, the
Court might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant
did not respond and has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter or caused a reporter’s record to be filed in the Court.
        The clerk’s record contains an order granting a motion by appellant’s retained counsel to
withdraw from representing appellant in the appeal, but there is no indication as to whether
substitute counsel has been retained or appointed. Thus, it is not clear who, if anyone, represents
appellant in this appeal.
       Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Harris County District Attorney’s Office shall be present.
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at the trial
court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant is indigent, and
                  a. if appellant is indigent, (i) appoint substitute appellate counsel at no cost to
                      appellant; and (ii) order the court reporter to file the reporter’s record in this
                      case within 25 days of the date of this order, at no cost to appellant
                  b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and:
                           i. determine whether appellant is knowingly and intelligently waiving
                              his right to counsel; and
                          ii. if so, obtain a written waiver of the right to counsel and provide
                              appellant with a copy of a written order setting a date when
                              appellant’s pro se brief is due, regardless of whether this Court has
                              yet reinstated the appeal and no later than 30 days from the date of
                              the hearing; or
                         iii. if appellant is not indigent and does not wish to proceed pro se,
                              provide a deadline by which appellant must hire an attorney, which
                              must be no more than 30 days from the date of the hearing;
           3) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) Make any other findings and recommendations the trial court deems appropriate.

See TEX. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f); 26.04.
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file, within 30 days of the date of the hearing, a supplemental clerk’s record
containing the trial court’s findings, recommendations, and any order made. See TEX. R. APP. P.
34.5(c). The court reporter is directed to file, within 30 days of the date of the hearing, the
supplemental reporter’s record of the hearing.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court. The court coordinator of the trial
court shall set a hearing date and notify the parties and the Clerk of this Court of such date.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: February 22, 2018